P.O. Box 2600 Valley Forge, PA 19482-2600 610-669-2689 Lisa_l_matson @vanguard.com September 27, 2011 Chad Eskildsen, Esq. U.S. Securities & Exchange Commission via electronic filing treet, N.E. Washington, DC 20549 RE: Vanguard STAR Funds Dear Mr. Eskildsen: The following responds to Brion Thompson’s comments of September 12, 2011 on the post-effective amendment of the above-referenced registrant (the “Trust”) and its series, Vanguard Developed Markets Index Fund (the “Fund”). Mr. Thompson commented on Post-Effective Amendment No. 63, which was filed on July 25, 2011 pursuant to Rule 485(a). Comment 1: Prospectus – Fund Summary – Fees and Expenses Comment: The fee table shows both Investor Shares and Admiral Shares while the prospectus offers only Admiral Shares. Response: We will update the fee table to show only Admiral Shares. Comment 2: Prospectus – Fund Summary – Fees and Expenses Comment: The figures for Management Expenses are different between Investor Shares and Admiral Shares. Confirm that the advisory fee is the same for each share class. Response: The advisory fee allocated to each share class is the same. Tandy Requirements As required by the SEC, the Fund acknowledges that: • The Fund is responsible for the adequacy and accuracy of the disclosure in the filing. • Staff comments or changes in response to staff comments in the filings reviewed by the staff do not foreclose the Commission from taking any action with respect to the filing. • The Fund may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Please contact me at (610) 669-5284 with any questions or comments regarding the above responses and explanations. Sincerely, Lisa L. B.
